At the request of appellee's counsel, we make this additional statement of the facts which appeared upon the trial of the cause:
Section B of the fundamental laws governing the Sovereign Camp and camps, in force after January 1, 1892, is as follows: "Notice of Assessments — On the 20th day of each month the sovereign counsel, commander or chairman of the finance committee shall determine the number of assessments, if any, necessary to provide for the payment of deaths which may be registered for payment during the ensuing month, and the sovereign clerk shall immediately mail notice thereof to the Sovereign Camp."
The following provision recited in the original conclusions appears in the laws of the order in force in 1892: "The officers of the camp in giving notice of assessments and in collecting and forwarding the assessments to the Sovereign Camp shall be the agents of the members of that camp, and shall not be the agents of the Sovereign Camp." The laws of 1892 were superseded by a new set of laws enacted in 1895, taking effect July 1st. This particular provision does not appear in the laws of 1895. There is, however, this provision in the last named laws: "The clerk of the camp shall not, by acts, representations, waivers or vote of his camp, have any power or authority not delegated to him or a camp by the constitution and laws of the order to bind the Sovereign Camp, head camp or a camp." The assessments and dues involved in this case were for the months of May and June, 1895, and therefore arose under the laws of 1892 in force up to July 1, 1895.
Sections 102, 123, and 131 of the constitution and laws of 1895 are as follows: "Sec. 102. It shall be the duty of the clerk to attend to and have charge of the records, correspondence, accounts and literature of the camp, and all miscellaneous matter pertaining to its general welfare. He shall keep accurate minutes of the proceedings of every meeting, *Page 474 
and notify the camp of all members becoming in arrears. Upon the rejection of an applicant, withdrawal or introduction of a member by card, or expulsion of a member, he shall immediately notify the sovereign clerk or head clerk thereof. He shall receive and receipt for all moneys due the camp, and pay the same to the banker, taking his receipt therefor; attest all orders drawn on the banker, also beneficiary certificates and other official documents, and attach the camp seal. He shall make all reports and mail or deliver all notices required of him by the Sovereign Camp or head camp officers, or such as are required by the laws of the order.
"As soon as he shall receive notice from the sovereign clerk or head clerk, as the case may be, that an assessment has been levied, he shall forward to the sovereign clerk or head clerk, payable to the order of the sovereign banker or head banker, as the case may be, by draft, with exchange, all beneficiary funds and Sovereign Camp or head camp general fund dues then on hand, together with all arrearages from members previously reinstated, and certificate fees for members for whom remittance has not been made and any other claims due the Sovereign Camp or head camp. He shall give a good and sufficient bond for the faithful performance of his duty in such sum as the camp shall direct, and receive such compensation for his services, from the general fund of the camp, as the members may determine.
"Sec. 123. On or before the fifth day of every month, the clerk of each camp shall forward to the sovereign clerk, or head clerk, as the case may be, unless otherwise notified, all beneficiary funds in his hands, together with all general fund dues and other claims due the Sovereign Camp or head camp. Said amounts shall be remitted in bank draft, with exchange, payable to the order of the sovereign banker or head banker, as the case may be. Accompanying said remittance the clerk shall also forward such detailed statement of the standing of the members in the camp and the respective amounts of each fund as shall be required for information of the sovereign clerk, upon blanks furnished for that purpose."
"Sec. 131. Should a member be suspended more than three and less than six months, for any cause, in order to restore him to beneficiary membership it will be necessary for him to present a certificate of good health from the camp physician, pay four monthly payments, as provided in section 120, one of which shall be retained by the clerk of the camp as advance payment and the other three immediately forwarded to the sovereign clerk, or to the head clerk, if under a head camp jurisdiction, be ballotted for, and must receive a majority vote of the members present at his camp when same is balloted upon, and upon acknowledgment of receipt of payments by the sovereign clerk, or head clerk, as the case may be, his beneficiary certificate shall again be in full force and effect."
The two dollars paid by Rothschild on July 15, 1895, to the clerk of the Memphis camp was by said clerk remitted to and received by John *Page 475 
P. Yates, chief clerk of the order, at the office in Omaha, Nebraska, August 7, 1895, and was retained by said Yates and credited by him on the account of Rothschild on the records of the order. This sum was for the May assessment, and was not tendered back until the institution of this suit. The tender was made in the answer, and the trial court found that the tender was regularly made. In official letters sent out from the Sovereign Camp to the clerks of the various camps there appears this statement: "Blank notices of assessments Nos. 47 and 48, due and payable during the current month, sent you this day. You are required to at once mail or deliver the same to every member whose certificate was dated by the sovereign clerk April 5, 1895, or prior thereto, the same being necessary to restore the beneficial fund of your camp, and provide for a future call." This communication is dated May 1st, and the same is to be found in statement of June 1st, except that the number of the assessment in the latter is 49.
These facts, found in addition to those stated in our original conclusions, were fully considered by us in the original consideration of the case; and they furnish no ground for a change in our disposition of the case.
The motion for rehearing is overruled.
Overruled.
Writ of error refused.